In re: Casey A. Smith applying for Remedial Writs.
Proceedings for review granted: Treating this appeal from a non-appealable conviction as an application to our supervisory jurisdiction, La.Supreme Court Rule I, Section 10 (1973), we grant supervisory writs.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Cyril J. Gracianette, Judge of the First Parish Court, for the Parish of Jefferson, to transmit to the Supreme Court of Louisiana, on or before the 26th day of January, 1976, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator here*270in, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 2nd day of April, 1976, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.